DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Objections
Applicant’s remarks, filed on September 24th, 2021, with respect to the claim objections have been fully considered and are persuasive, accordingly the claim objections have been withdrawn. 

Drawings
Applicant’s remarks, filed on September 24th, 2021, with respect to the drawings have been fully considered and are persuasive, accordingly the objections have been withdrawn. 

Claim Rejections - 35 USC § 112
Applicant’s remarks, filed on September 24th, 2021, with respect to the 112 rejections of the claims have been fully considered and are persuasive, accordingly the 112 rejections of the claims have been withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-8, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2018/0120544 A1).
Regarding claim 1, Chiang teaches a lens assembly, comprising: 
	an aperture (See, e.g., aperture stop 14 in Fig. 1), wherein a spherical lens and an aspheric lens are disposed between the aperture and an image plane of the lens assembly (See, e.g., lens L4 and lens L7 respectively in Fig. 1); at least two lenses are disposed between the aperture and an image magnification side of the lens assembly (See, e.g., lens L1 and lens L3 respectively in Fig. 1); the quantity of the lenses with a refractive power is greater than 6 but less than 12 (See, e.g., Fig. 1); DL is the distance, in a direction perpendicular to an optical axis, between two edge turning points of a lens surface with a refractive power closest to the image plane of the lens assembly; LT is the length on the optical axis of the lens from the lens surface farthest from the image plane of the lens assembly to the lens surface closest to the image plane of the lens assembly.
	Chiang lacks an explicit disclosure wherein the lens assembly satisfies the following conditions: 6mm < DL < 20mm, 0.3 < DL/LT < 0.6, but does give the value LT to be approximately 19.08mm using data from TABLE 1.
	However, the height of a lens corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the height of the lens directly impacts the optical performance of the lens assembly. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the height of the lens to be within the claimed range for the purpose of optimizing optical performance of the device.
Regarding claim 2, Chiang teaches the device set forth above, and further teaches wherein the lens assembly further comprises a combined lens formed of two lenses whose corresponding adjacent surfaces have identical radii of curvature (See, e.g., the combination of lens L5 and lens L6 in Fig. 1, and paragraph [0012] which explains they have an identical radius of curvature for their adjacent surfaces); the aspheric lens is closer to the image plane of the lens assembly than the combined lens (See, e.g., Fig. 1); at most one lens is disposed between the aspheric lens and the image plane of the lens assembly (See, e.g., Fig. 1).
Chiang lacks an explicit disclosure wherein the Abbe number of at least one lens of the combined lens and the Abbe number of the aspheric lens both are greater than 60.
	However, the Abbe number of a lens corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the Abbe numbers of the lenses directly impacts the optical performance of the lens assembly. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Abbe numbers of the lenses L6 and L7 to be greater than 60 for the purpose of optimizing optical performance of the device.
Regarding claim 3, Chiang teaches the device set forth above but lacks an explicit disclosure wherein the aperture value (F/#) of the lens assembly is greater than or equivalent to 2.6. 
	However, the aperture value of a lens assembly corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the aperture value of the lens assembly directly impacts the optical performance of the lens assembly. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the aperture number of the lens assembly to be greater than 2.6 for the purpose of optimizing optical performance of the device.
Regarding claim 4, Chiang lacks an explicit disclosure wherein the lens assembly comprises two lenses whose Abbe numbers are larger than 60. 
	However, the Abbe number of a lens corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the Abbe numbers of the lenses directly impacts the optical performance of the lens assembly. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Abbe numbers of the lenses L6 and L7 to be greater than 60 for the purpose of optimizing optical performance of the device.
Regarding claim 5, Chiang teaches the device set forth above and further teaches wherein the lens assembly comprises another aspheric lens between the image magnification side and the aperture (See, e.g., lens L2 in Fig. 1).
Regarding claim 6, Chiang teaches the device set forth above and further teaches wherein the lens assembly comprises a combined lens between an image reduction side and the aperture, and the difference in the radius of curvature between two adjacent surfaces of the combined lens is less than 0.005mm (See, e.g., the combination of lens L5 and lens L6 in Fig. 1 and paragraph [0012] which explains the radii of curvature for the adjacent surfaces is identical).
Regarding claim 7, Chiang teaches the device set forth above and further teaches wherein LT is less than 26mm (See, e.g., TABLE 1 which shows the TTL to be 20mm, so LT is necessarily less than 26mm).
Regarding claim 8, Chiang teaches the device set forth above and further teaches wherein TTL is the length on the optical axis of the lens from the lens surface farthest from the image plane of the lens assembly to the image plane of the lens assembly, and TTL is less than 30mm (See, e.g., TABLE 1 which shows TTL to be 20mm).
Regarding claim 17, Chiang teaches the device set forth above and further teaches wherein the refractive powers of the lenses arranged from an image magnification side to the image reduction side sequentially are: negative, negative, positive, positive, negative, positive, positive (See, e.g., paragraph [0012] which explains this).
Regarding claim 18, Chiang teaches the device set forth above and further teaches wherein the lens assembly satisfies the condition: 6.5 mm<DL<20 mm, 0.3<DL/LT<0.6 (Note that this limitation is met in light of the 112 rejection above because DL is a distance and DL/LT has a value, similar to the rejection of claim 1 above).
Regarding claim 19, Chiang teaches the device set forth above and further teaches wherein the lens assembly satisfies the condition: 6 mm<DL<20 mm, 0.38<DL/LT<0.6 (Note that this limitation is met in light of the 112 rejection above because DL is a distance and DL/LT has a value, similar to the rejection of claim 1 above).
Regarding claim 20, Chiang teaches a lens assembly, comprising: 
	an aperture (See, e.g., aperture stop 14 in Fig. 1), wherein a spherical lens and an aspheric lens are disposed between the aperture and an image plane of the lens assembly (See, e.g., lens L4 and lens L7 in Fig. 1 respectively); at least two lenses are disposed between the aperture and an object side of the lens assembly (See, e.g., lens L1 and lens L3 in Fig. 1); the quantity of the lenses with a refractive power is greater than 5 but less than 12 (See, e.g., Fig. 1); EFL is the effective focal length of the lens assembly; LT is the length on the optical axis of the lens from the lens surface farthest from the image plane of the lens assembly to the lens surface closest to the image plane of the lens assembly (See, e.g., TABLE 1).
	Chiang lacks an explicit disclosure wherein the lens assembly satisfies the following conditions: 3mm < EFL < 5mm, 0.1 < EFL/LT 0.25 (note that LT as calculated from TABLE 1 is approximately 17.53 mm, so when EFL is between 3mm and 4.38mm these conditions are met).  
	However, the EFL of a lens assembly corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the EFL of the lens assembly directly impacts the optical performance/uses of the lens assembly. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the EFL of the lens assembly to be between 3-4.38mm for the purpose of optimizing optical performance of the device. Note that as modified above, this would result in the conditions being met.

Response to Arguments
Applicant's arguments with respect to the claim(s) have been considered but are moot in view of the new ground(s) of rejection. 

Allowable Subject Matter
Claims 9-16 would be allowable if rewritten to overcome the rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 9, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concave, aspheric, plano-convex, convex-concave, bi-convex, convex-concave, bi-convex and aspheric lens.
Regarding claim 10, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concaves, aspheric, plano-convex, bi-concave, bi-convex, bi-convex, convex-concave, bi-convex and aspheric lens.
Regarding claim 11, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concave, aspheric, concave-convex, convex-concave, bi-convex, convex-concave, bi-convex and aspheric lens.
Regarding claim 12, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concave, bi-concave, concave-convex, bi-convex, convex-concave, bi-convex and aspheric lens.
Regarding claim 13, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concave, bi-concave, bi-convex, concave-convex, convex-concave and aspheric lens.
Regarding claim 14, the prior art, alone or in combination, fails to teach wherein the lenses arranged from the image magnification side to the image reduction side sequentially are: convex-concave, bi-concave, bi-convex, concave-convex, convex-concave, bi-convex and aspheric lens.
Regarding claim 15, the prior art, alone or in combination, fails to teach wherein the lens assembly satisfies one of the following conditions: (1) the refractive powers of the lenses arranged from the image magnification side to the image reduction side sequentially are: negative, negative, positive, negative, positive, negative, positive, positive; (2) the refractive powers of the lenses arranged from the image magnification side to the image reduction side sequentially are: negative, negative, positive, negative, positive, positive, negative, positive, positive; (3) the refractive powers of the lenses arranged from the image magnification side to the image reduction side sequentially are: negative, negative, positive, negative, positive, negative, positive, negative; (4) the refractive powers of the lenses arranged from the image magnification side to the image reduction side sequentially are: negative, negative, positive, positive, negative, positive, negative.
Regarding claim 16, the prior art, alone or in combination, fails to teach wherein the refractive powers of the lenses arranged from the image magnification side to the image reduction side sequentially are: negative, negative, positive, positive, negative, positive.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        

/MARIN PICHLER/Primary Examiner, Art Unit 2872